CONFIDENTIAL
FIRST AMENDMENT TO MATERIALS SUPPLIER AGREEMENT
This First Amendment to the Materials Supplier Agreement (this “Amendment”) is
made effective as of January 1, 2018 (the “Amendment Effective Date”), by and
between Insulet Corporation, having its place of business at 600 Technology Park
Drive, Suite 200, Billerica, Massachusetts 01821 (“Insulet”) and Flextronics
Medical Sales and Marketing, Ltd., having its place of business at Level 3,
Alexander House 35, Cybercity, Ebene, Mauritius (“Flex”). Insulet and Flex are
collectively referred to as the “Parties,” and each a “Party.” The First
Amendment and the Original Agreement (as defined below) are collectively
referred to herein as the “Agreement.” All capitalized terms used herein are as
defined in the Original Agreement, unless otherwise expressly defined herein.
WHEREAS, the Parties entered into the Materials Supplier Agreement dated
September 1, 2016 (the “Original Agreement”);
WHEREAS, in the furtherance of their long-term relationship and in support of
Insulet’s growing business, the Parties have agreed on a new pricing model which
lowers the unit price while accounting for increased volumes;
WHEREAS, the Parties wish to amend Exhibit A to the Original Agreement as
described herein; and
NOW, THEREFORE, the Parties hereby agree to amend the Original Agreement as
follows:
1.Exhibit A is replaced in its entirety with Amended Exhibit A attached hereto.
2.    Section 2 of the Original Agreement is replaced as follows:
“Term of Agreement. The initial term of this Agreement shall commence upon the
Effective Date and shall be for a period through December 31, 2022 (the “Amended
Contract Term”), unless earlier terminated pursuant to Section 16 herein. Upon
the expiration of the Amended Contract Term, the term of this Agreement shall
automatically extend until the earlier of: (a) termination of this Agreement by
(i) Insulet upon at least [*] prior written notice to Supplier or (ii) Supplier
upon at least [*] prior written notice to Insulet; or (b) replacement of this
Agreement by another written agreement of the Parties. The Amended Contract Term
together with any extensions as provided by this Section 2 is referred to in
this Agreement as the “Term”.
3.    Section 3(d) of the Original Agreement is replaced as follows:
“Manufacturing and Delivery Commitment. For the Term of this Agreement, Supplier
commits to supply to Insulet, in accordance with the terms and conditions
hereof, such quantities of the Products listed on Amended Exhibit A (including
those added as provided above) as Insulet may choose to order under the terms of
this Agreement and which Supplier has agreed to supply in accordance with the
terms hereof. Insulet reserves the right to manufacture the Products or similar
items itself or purchase the Products or similar items from other suppliers. If
Supplier fails to deliver the total quantity of Products ordered by Insulet in
any Purchase Order as accepted by Supplier pursuant to Section 6 of the Original
Agreement, by the date of delivery specified therein, then, (i) at Insulet’s
option, Insulet may have the remaining portion of the order of Product shipped
by air freight at Supplier’s sole cost and expense and (ii) Supplier shall use
commercially reasonable efforts to identify the root cause of the failure and
provide such information to Insulet as soon as reasonably possible. Thereafter,
the Parties agree to engage in a management review and remediation process to
prevent such failure from reoccurring. Regardless of whether Insulet
manufactures, orders replacement or substitute Products from another source,
Supplier shall remain obligated to deliver the total quantity ordered by
Insulet, unless Insulet notifies Supplier that Insulet is canceling its order
with respect to the amount of the shortfall.
* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------



4.    Section 4(a) of the Original Agreement is replaced as follows:
“General”. During the Amended Contract Term, pricing is set in accordance with
the pricing tables set forth on Amended Exhibit A (including those for Products
added to Amended Exhibit A as provided in Section 3 above). All prices shall be
in U.S. Dollars and subject to the requirements in Amended Exhibit A. The
purchase price shall include all costs for adequate packaging as suitable for
transport by road and/or as further specified under the Specifications listed in
Amended Exhibit A.”


5.    The following sections of the Original Agreement are deleted in their
entirety:
-Section 4(b) and Section 4(c)
6.    The following sentence is added to the end of Section 8(b):
“MOH means Supplier’s fee for acquiring, managing and storing materials, which
is [*] of the actual cost of the materials.”
7.    Except as modified herein, all other terms and conditions of the Original
Agreement shall remain in full force and effect. In the event of a conflict
between the terms of the Original Agreement and the terms of this Amendment, the
terms of this Amendment will prevail. The Original Agreement and this Amendment
represents the entire agreement and understanding between the Parties with
respect to the subject matter hereof and can only be modified by a written
document that has been signed by the Parties’ respective authorized
representatives.
AGREED TO AND ACCEPTED BY:
 
 
 
Insulet Corporation
Flextronics Medical Sales and
Marketing, Ltd.
 
 
 
 
 
 
BY: _______________________________
BY: _______________________________
 
 
TITLE:_______________________________
TITLE:_______________________________
 
 
DATE: _______________________________
DATE: _______________________________





























* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.










--------------------------------------------------------------------------------







MATERIALS SUPPLIER AGREEMENT


between


INSULET CORPORATION (“Insulet”)


and


FLEXTRONICS MEDICAL SALES AND MARKETING, LTD (“Supplier”)




Amended Exhibit A


PRODUCTS AND PRICES
A.
PDMs



1.
Finished PDMs listed below:

Drawing
Description
Family
[*]
[*]
[*]



2.
PDM Pricing Table:



[*]




The above PDM Pricing Table shall be effective during the Amended Contract Term
and is based upon the following assumptions:
•
The PDM Pricing Table assumes the PDM demand forecast of at least [*] units
annually. If volume is less than [*] units annually, the Parties agree to
negotiate new PDM Pricing.

•
The PDM Pricing Table assumes Pod production continues at [*] units or greater
in a given year in which PDMs are purchased. If volume is less than [*] Pods
annually, the Parties agree to negotiate new PDM pricing.

•
The PDM Pricing Table is subject to the terms of the Agreement and based upon
the same assumptions in sections D.6, D.7 and D.8 below.



























Amended Exhibit A - Page 3


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------





B.
Pods

Finished Pod Assemblies listed below:
Drawing
Description
Family
[*]
[*]
[*]



FY17 Q4 Pod Pricing


[*]
















































































Amended Exhibit A - Page 4


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------







FY18 Q1 Pod Pricing


[*]


























































































Amended Exhibit A - Page 5


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.








--------------------------------------------------------------------------------







FY18 Q2 Pod Pricing


[*]


























































































Amended Exhibit A - Page 6


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------







C.
Volume Based Pod Pricing (USD)

1.    [*] Price: Volume based pricing for [*] Finished Pods during the Amended
Contract Term:
a.
[*] Price is effective January 1, 2018.

b.
The [*] Price is based upon the Pricing Conditions listed section D below.

c.
Steps to determine [*] Price:

i.    Establish total quarterly Pod volume and multiply by [*] to annualize the
volume from volume table below for the relevant Insulet Fiscal Year:
[*]
ii.Establish costed bill of materials (the “CBOM”) based on changes in part
pricing for each [*] bill of materials
iii.Add CBOM to relevant Annual Volume price from step (i) above
iv.Adjust for changes in currency per section D.6 below


































































Amended Exhibit A - Page 7


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------







2.    [*] Price: Volume based pricing for [*] Finished Pods during the Amended
Contract Term (the “[*] Price”):
a.
[*] Price is effective January 1, 2018.

b.
The [*] Price is based upon the Pricing Conditions listed in section D below.

c.
Steps to determine [*] Price:



i.
Establish total quarterly Pod volume and multiply by [*] to annualize the volume
from volume table below for the relevant Insulet Fiscal Year:

[*]
ii.
Establish CBOM based on changes in part pricing for each [*] bill of materials

iii.
Add CBOM to relevant Annual Volume price from step (i)

iv.
Adjust for changes in currency per section D.6 below



2.
[*] and [*] Pods: Price to be agreed upon by the parties (the “[*] and [*]
Price” and together with the [*] Price and [*] Price, collectively, the
“Price”).



D.
PRICING CONSIDERATIONS AND ADJUSTMENTS. The above Price during Amended Contract
Term is subject to the following conditions (“Pricing Conditions”):

1.    [*]


2.    [*]


3.    [*]


4.    The Parties will conduct an annual review of the Forecast, including any
needs for increased capacity. Any volume increase is subject to the Parties’
written agreement to achieve required capacity. Mutually agreed to capital
investment, equipment and associated NREs (including but not limited to
qualification and validation activities) required to achieve higher volumes will
be paid for by Insulet. The Parties agree that any cost changes associated with
any capital investment, equipment and associated NREs described in the preceding
sentence shall be passed along in the form of a reduction or increase in Price.


5.    [*]


6.    If the exchange rate on the [*] day of a calendar quarter-end month is
outside the range of [*] CNY to [*] USD according to the Wall Street Journal
(WSJ), pricing for the subsequent quarter shall be as follows: Price + [[*] x
([*]))]. For purposes of the formula in the preceding sentence, (i) Price shall
be taken from the tables in section C above and (ii) [*] shall be the applicable
WSJ exchange rate on [*] day of the quarter-end month.


7.    [*]














Amended Exhibit A - Page 8


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






--------------------------------------------------------------------------------











8.    Any Engineering Change is subject to Section 3(c) of the Agreement.
9.    Any amount due per Pod destroyed for lot qualification testing shall be
billed separately to Insulet at Flex’s cost and is not part of the Price. For
lot qualification testing Pods, Supplier will issue Insulet a credit that will
be applied to the Insulet account receivable balance in the amount of the
difference in price between the [*] to [*] invoices and the CY17Q4 Price in the
[*] Pricing Table above to account for the price changes agreed to in this
Amended Exhibit A.
10.    The Parties hereby agree that the Pod Price set forth in the Pricing
Tables herein will only apply during the [*] and will not apply to any renewal
period after [*] or any orders placed after that date, including specifically
the Final Order in Section 16 of the Agreement. In consideration for the pricing
and the other consideration set forth herein, each Party on behalf of itself and
its respective present and former employees, shareholders, parent and affiliated
companies, and insurers hereby releases the other from any and all claims,
set-offs, counterclaims, and demands of every type and description, based on any
legal theory, right of action, or otherwise, suspected or unsuspected, known or
unknown and hereinafter becoming known by either of the Parties, foreseen or
unforeseen, matured or unmatured, accrued or not accrued, that they ever had,
now have or may have arising out of or in any way connected to the pricing terms
described by, or submitted pursuant to, Exhibit A to the Original Agreement,
including without limitation the Quarterly Pricing Process for Finished Pod
Assemblies, from [*] through the Amendment Effective Date. Each Party waives
application of the California Civil Code Section 1542. This Paragraph does not
relieve the Parties from any other obligations under the Original Agreement or
this Amendment, including the obligation to pay any invoice or honor any
warranty claims.


E.
PDK Pricing

[*]


* The PDK Pricing set forth above is per ten pack, not per Pod. In other words,
the Eros PDK US ten pack is [*]
F.
Plastics

Supplier and Insulet agree to the following volume-based-pricing for plastic
components for the Insulet controlled materials purchased under this Agreement.
Insulet intends to purchase at least half of its monthly requirement for these
plastics from Supplier:


Table A – Plastics Group 1
 
 
Annual Volume
(Volume breaks apply to pro-rated monthly releases)
Drawing
Description
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]











Amended Exhibit A - Page 9


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.










--------------------------------------------------------------------------------











Table B – Plastics Group 2
 




 
 
 
 
 
Annual Volume
(Volume breaks apply to pro-rated monthly releases)
 
Drawing
Description
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
 



1.    In the event that Insulet fails to purchase half of its plastics
requirement for Plastics Group 1 and Plastics Group 2 from Supplier for a period
of more than 6 consecutive months after all parts are fully qualified and
available for production, Supplier may increase the Price set forth above by
[*]. A component of the plastic annual volume-based-pricing is based on certain
resin pricing as follows: a) if Insulet-controlled resin pricing increases or
decreases, the plastic annual volume-based-pricing will increase or decrease
accordingly on a quarterly basis, once approved by both Parties; and b) resin
pricing for resin purchased by supplier will be reviewed on a quarterly basis
and reconciled once approved by both Parties. Supplier will provide resin cost,
supporting documentation and payments to resin suppliers to support the
reconciliation process.


2.    The Plastic Parts Price supplied is based on total Insulet-controlled
supply chain resin pricing. If this Insulet controlled resin pricing increases
or decreases, the Plastics Part Price will increase or decrease by the same
dollar value on a quarterly basis. This adjustment will be part of the quarterly
review in section D.5 above.
























Amended Exhibit A - Page 10


* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.






